*682
ORDER

PER CURIAM.
Appellant Michael Sanders (“Sanders”) appeals from the judgment of the motion court denying his Rule 24.085 motion for post-conviction relief without an evidentia-ry hearing. Smith claims that the motion court clearly erred in denying his motion because he pleaded facts not refuted by the record that entitle him to relief in that plea counsel’s representation to him that she received the sentence she requested in 90% of her cases was not simply a prediction, but rather was coercive and rendered his plea involuntary.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b). .